DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 10/18/21. Claims 1 and 14 have been amended. Claims 1 – 27 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. 2007/0218997) in view of Kimura et al. (U.S. 10,477,336). 
Regarding claims 1 and 14, Cho discloses a method of enabling a user to play a game with a virtual friend, (“allow players to easily meet with, communicate with, and play with selected friends and rivals online”, par. 0008 and fig. 1), the method comprising determining a virtual friend having a first feature, (part 181 of fig. 5), determining a message from the virtual friend to be transmitted to the user on a basis of the first feature, (“If the player wants to chat with a buddy who is a friend and is known to the player, the player can type a message into the chat typing window 211 using the virtual keypad”, par. 0133), transmitting the message to the user and when the user who has received the message accesses a game, transmitting an invitation message from the virtual friend to the user within the game, (“The player can then start a game in the hope that a Friend or Rival will join or the player may be able to invite the Friend or Rival to join the game”, par. 0013). 
Cho, however, is silent on the issue of disclosing the virtual friend being a computer generated friend having a virtual personality. In a related art, Kimura discloses an apparatus comprising a computer generated virtual friend, (fig. 1, part 20), wherein said virtual friend having a virtual personality, (“The virtual character behavior deciding unit 10b decides virtual behavior of the virtual character 20 in the real space in accordance with the behavior of the user recognized by the state/behavior detection unit 10a (or select a scenario), and selects a sound content corresponding to the decided behavior from the scenario”, col. 7, lines 25 – 32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the virtual personality of Kimura into the art disclosed by Cho in order to show presence of a virtual object in a real space, as disclosed by Kimura, (col. 2, lines 24 – 26). 
Regarding claims 2 and 15, Cho discloses wherein the determining of the virtual friend comprises determining the virtual friend having the first feature information on the basis of user information, (part 181 of fig. 5). 
Regarding claims 3 and 16, Cho discloses wherein the user information comprises at least one of game access information, play performance, attack point information, growth information, used item information, obtained item information, level information, completed achievement information, achieved quest information, skill information, operation ability information, friend information, or guild information, (fig. 1a). 
(fig. 1a). 
Regarding claims 5 and 18, Cho discloses wherein the determining of the virtual friend having the first feature information comprises determining the first virtual friend having the first feature information and a second virtual friend having second feature 32Attorney Docket No. 096275-1193181 information on a basis of user information, (part 181 of fig. 5).
	Regarding claims 6, 7, 19, and 20, Cho discloses wherein the determining of the virtual friend having the first feature information comprises determining the virtual friend by using a first model set for determining the first feature information of the virtual friend, and the first model is a model generated by training user information by using an artificial intelligence algorithm, (“Matchmaker server M (which may be a conventional server and associated software provided by Game Spy) matches up video game players based on skill level”, par. 0080). 
	Regarding claims 8 and 21, Cho discloses wherein the determining of the virtual friend having the first feature information comprises selecting at least one virtual friend from among virtual friends included in a user's friend list on a basis of user information, (part 181 of fig. 5). 
	Regarding claims 9 and 22, Cho discloses wherein the determining of the message from the virtual friend to be transmitted to the user on a basis of the first feature information comprises determining a message requesting a match with the user on a basis of user information and the first feature information, (“The player can then start a game in the hope that a Friend or Rival will join or the player may be able to invite the Friend or Rival to join the game”, par. 0013).
	Regarding claims 10 and 23, Cho discloses wherein the determining of the message from the virtual friend to be transmitted to the user on a basis of the first feature information comprises determining the message by using a second model set for determining the message, and the second model is a model generated by training user information and the first feature information by using an artificial intelligence algorithm, (“Matchmaker server M (which may be a conventional server and associated software provided by Game Spy) matches up video game players based on skill level”, par. 0080).
	Regarding claims 11 – 13 and 24 - 27, Cho discloses wherein the second model is a model generated by training, by using an artificial intelligence algorithm, the user information, the first feature information, and information about whether the user and 33Attorney Docket No. 096275-1193181 the virtual friend play a game in response to the transmission of the invitation message, (“The player can then start a game in the hope that a Friend or Rival will join or the player may be able to invite the Friend or Rival to join the game”, par. 0013).
Response to Arguments
Applicant’s arguments with respect to claims 1 - 27 have been considered but are moot based on new grounds of rejection. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715